1

2

3                          UNITED STATES DISTRICT COURT
4                                EASTERN DISTRICT OF CALIFORNIA

5

6     PETER FUGAWA,                                       Case No. 1:11-cv-00966-LJO-SKO (PC)
7                         Plaintiff,                      ORDER TO PLAINTIFF’S COUNSEL AND
                                                          DEFENSE COUNSEL TO SHOW CAUSE
8              v.                                         WHY SANCTIONS SHOULD NOT BE
                                                          IMPOSED FOR THEIR FAILURE TO
9     DeARMOND,                                           COMPLY WITH THE COURT’S ORDER
10                        Defendant.                      (Doc. 103)
11                                                        TEN (10) DAY DEADLINE
12

13            Plaintiff, Peter Fugawa, is a state prisoner proceeding in forma pauperis in this civil rights

14   action pursuant to 42 U.S.C. ' 1983. On December 11, 2018, this action proceeded to a

15   settlement conference which resulted in a settlement. (Doc. 103.) The Court ordered dismissal

16   documents to be filed within sixty (60) days. The allowed time has now lapsed, and dismissal

17   documents have not been filed.

18            Thus, it is HEREBY ORDERED that, within ten (10) days of the date of service of this

19   order, the parties SHALL show cause in writing why sanctions should not be imposed for their

20   failure to comply with the Court’s order. Alternatively, they may file dismissal documents within

21   the same time frame.

22
     IT IS SO ORDERED.
23

24   Dated:     February 13, 2019                                   /s/   Sheila K. Oberto              .
                                                         UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                         1
